Case: 21-10434     Document: 00516461128          Page: 1    Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                   No. 21-10434                 September 6, 2022
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Riad Jalloul,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-94-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Steven Riad Jalloul pleaded guilty to two counts of preparing false tax
   returns in violation of 26 U.S.C. § 7206(2). At sentencing, the district court
   ordered him to pay $14,100,029.87 in restitution to the IRS. Jalloul did not
   object. He now challenges that restitution order, arguing it is a criminal
   monetary penalty that exceeds the maximum statutory sentence because it is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10434      Document: 00516461128             Page: 2   Date Filed: 09/06/2022




                                       No. 21-10434


   neither authorized by the statute of conviction, nor agreed to in the plea
   agreement. Because the restitution order was authorized by the statute and
   Jalloul agreed to it in his plea agreement, we AFFIRM.
                                   *        *         *
          The Government first argues that Jalloul’s appeal is barred by the
   appeal-waiver provision in his plea agreement. But this appeal falls within the
   agreement’s exception for a direct appeal of “a sentence exceeding the
   statutory maximum.” See United States v. Kim, 988 F.3d 803, 811 (5th Cir.
   2021) (holding “an otherwise valid appeal waiver is not enforceable to bar a
   defendant’s challenge on appeal that his sentence, including the amount of a
   restitution order, exceeds the statutory maximum”), cert. denied, 142 S. Ct.
   225 (2021). Nevertheless, Jalloul’s appeal ultimately fails.
          “Because a restitution order that exceeds the court’s statutory
   authority is an illegal sentence, which always constitutes plain error, we
   review de novo the legality of a restitution order, regardless of whether the
   defendant raised this objection at sentencing.” United States v. Penn, 969
   F.3d 450, 458 (5th Cir. 2020), cert. denied, 141 S. Ct. 2526 (2021); see also
   United States v. Swenson, 25 F.4th 309, 322 (5th Cir. 2022). The Government
   seeks leave to file a supplemental brief arguing that plain-error review applies.
   Although some cases have applied plain-error review, we need not here
   resolve which standard of review applies because Jalloul’s arguments fail
   even under the more lenient one. See United States v. Pursley, 22 F.4th 586,
   591 (5th Cir. 2022). Therefore, the Government’s motion for leave to file a
   supplemental brief is DENIED as moot.
          A district court may impose restitution only as authorized by statute.
   Penn, 969 F.3d at 458. Restitution is generally not statutorily authorized for
   Title 26 offenses. See 18 U.S.C. § 3663. But 18 U.S.C. § 3663(a)(3) allows a
   district court to “order restitution in any criminal case to the extent agreed




                                            2
Case: 21-10434      Document: 00516461128           Page: 3     Date Filed: 09/06/2022




                                     No. 21-10434


   to by the parties in a plea agreement.” 18 U.S.C. § 3663(a)(3); United States
   v. Stout, 32 F.3d 901, 905 n.5 (5th Cir. 1994) (quoting § 3663(a)(3)). We treat
   plea agreements like contracts, considering a defendant’s reasonable
   understanding of the agreement and construing ambiguities against the
   Government. See United States v. Escobedo, 757 F.3d 229, 233 (5th Cir. 2014);
   United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).
          Jalloul’s plea agreement stated that the district court could impose
   “restitution to victims or to the community, which may be mandatory under
   the law, and which the defendant agrees may include restitution arising from
   all relevant conduct, not limited to that arising from the offense of conviction
   alone.” Further, the paragraph detailing the defendant’s agreement
   stipulated, “The defendant fully understands that any financial obligation
   imposed by the Court, including a restitution order and/or the
   implementation of a fine, is due and payable immediately. . . . The defendant
   understands that the defendant has a continuing obligation to pay in full as
   soon as possible any financial obligation imposed by the Court.”
          Jalloul argues that the plea agreement’s language is ambiguous, and he
   did not explicitly agree to pay restitution. We held in United States v. Miller
   that identical plea language unambiguously constituted an agreement to pay
   restitution. 406 F.3d 323, 330 (5th Cir. 2005). Jalloul contends this line was
   dicta, but he is wrong. See United States v. Wallace, 964 F.3d 386, 390 (5th
   Cir. 2020), cert. denied, 141 S. Ct. 910 (2020) (noting that alternative holdings
   are binding and not dicta); United States v. Segura, 747 F.3d 323, 328 (5th Cir.
   2014). Because Jalloul agreed to pay restitution, the criminal monetary
   penalty was authorized by law. See § 3663(a)(3); Stout, 32 F.3d at 905 n.5.
                                                                    AFFIRMED.




                                           3